Citation Nr: 0030076	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from June 29, 1974 to 
August 14, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  

The Board notes that, in his Written Brief Presentation, the 
veteran's representative appears to be raising the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  This issue has not been addressed by the RO and 
has not been certified for appellate review.  It is referred 
to the RO for appropriate development.  


REMAND

The veteran has asserted that he has PTSD as a result of his 
military service.  The record does not show, nor has he 
alleged, that he engaged in combat with the enemy.  He has 
reported that the stressor that caused the PTSD was being 
punched in the knee and harassed by his drill sergeants 
during recruit training.  

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096) which 
was passed after the case was received at the Board.  
Therein, Congress revised existing laws pertaining to notice 
to claimants of required information and evidence and the 
duty to assist.  Among other things, a medical examination is 
to be provided the veteran when necessary to make a decision 
on a claim.  

In addition, VA's Adjudication Procedure Manual, M21-1, 
discusses the types of evidence which may be credible 
supporting evidence that the stressor occurred for PTSD 
claims involving an in-service personal assault.  M21-1, Part 
III, par. 5.14c and Part VI, par. 11.38.  In Patton v. West, 
12 Vet. App. 272, 283 (1999), the U.S. Court of Appeals for 
Veterans Claims discussed paragraph 5.14c of M21-1, Part III, 
referring to it as a "regulatory provision."  Accordingly, 
the manual provisions concerning development of PTSD claims 
based on personal assault must be considered in connection 
with the current claim.  

This case is REMANDED to the RO for the following 
development:

1.  The veteran is advised that evidence 
from sources other than his service 
records may constitute credible 
supporting evidence of the stressor, and 
that he should furnish such evidence.  
Examples of such evidence include, but 
are not limited to: Records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals or physicians; and 
statements from family members, 
roommates, fellow service members or 
clergy.  Evidence from these sources 
might include, for example, evidence of 
behavior changes following the personal 
assault.  Examples of behavior changes 
that might result from a personal assault 
include, but are not limited to: A 
request by the veteran for a transfer to 
another military duty assignment; a 
change in work performance; substance 
abuse; episodes of depression, panic 
attacks or anxiety where there is no 
identifiable reason for the episodes; or 
unexplained economic or social behavior 
changes.  Any assistance requested by the 
veteran in obtaining the above evidence 
should be complied with, if feasible.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  The records requested should 
include VA treatment records.  If the VA 
is unable to obtain all relevant records, 
the veteran should be notified of the 
records the VA is unable to obtain, the 
efforts taken by the Secretary and any 
further action to be taken by the VA with 
respect to the claim.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records, which are not 
already in the file, must be associated 
with the claims folder.  

4.  Upon completion of the above, the 
veteran should be afforded a VA 
psychiatric examination.  The purpose of 
the examination will be to determine 
whether it is at least as likely as not 
that the veteran suffered from the 
reported assault in service based on all 
the evidence of record; whether he has 
PTSD according to DSM III-R or IV; and, 
if so, the specific stressor or stressors 
responsible for the PTSD must be 
specified.  The examiner should provide a 
thorough explanation for any conclusion 
reached.  The underlined standard of 
proof should be utilized where requested.  
All tests deemed necessary by the 
examiner must be conducted, and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination, in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  

If the veteran is found to have PTSD, the 
examiner should express an opinion for 
the record as to whether the veteran's 
claimed stressor(s) from his military 
service are etiologically related to any 
current PTSD.  The examining physician 
should specifically identify which 
stressors are linked to any diagnosed 
PTSD, with reference to the stressor(s). 

5.  The RO should then review the record 
and readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the determination remains 
adverse, both the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted.  The veteran and his 
representative should be given an 
opportunity to respond.  The RO should 
assure that the provisions of Veterans 
Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096 pertaining to duty 
to assist are complied with.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


